Title: To James Madison from David Humphreys, 4 December 1801 (Abstract)
From: Humphreys, David
To: Madison, James


4 December 1801, Madrid. No. 296. Has had no news of Commodore Dale since he sailed from Málaga. Encloses copy of a 1 Nov. circular letter from Appleton “received this day” advising that the Tripolitans have purchased a twenty-two-gun ship at Smyrna for the purpose of cruising against Americans. Concludes from a 30 Nov. letter from Pinckney at Vitoria that he will arrive in the next week. Humphreys will have to attend the queen’s birthday celebration at the Escorial on 9 Dec.; the court will return to Madrid on 14 Dec. Has just seen a French newspaper announcing Livingston’s arrival at Lorient en route to Paris. Reports on French preparations at different ports for expedition to Saint-Domingue and anticipated embarkation of troops from Spain and Holland; thinks a considerable amount of provisions from the U.S. will be wanted. Adds in postscript of 8 Dec. that he is leaving for the Escorial and has heard nothing more of Pinckney.
 

   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 3 pp.; marked triplicate; docketed by Wagner as received 7 Feb. Enclosed circular letter from Appleton, 1 Nov. 1801 (2 pp.; filed with Humphreys’s 20 Nov. dispatch), is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:613.

